Citation Nr: 1038401	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  04-11 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Bohdan J. Zelechiwsky, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to May 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified before a Veterans Law Judge, who has since 
retired from the Board, in May 2006.  A transcript of the hearing 
is of record.

The case was remanded by the Board in July 2006 to obtain the 
Veteran's Social Security Administration (SSA) disability 
records, Workman's Compensation records, and additional treatment 
records.  A review of the record indicates that the Board's 
directives were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The case was remanded again 
in July 2008 to afford the Veteran a new hearing before a 
Veterans Law Judge; the Veteran subsequently cancelled two 
scheduled hearings in March 2010 and September 2010.  The 
Veteran's September 2010 cancellation indicates that appearing 
for a hearing would be an undue hardship for him.  The Board 
therefore considers the Veteran's hearing request to be withdrawn 
and will proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (e) (2009).


FINDINGS OF FACT

1.  The Veteran does not have a skin disorder. 

2.  In a September 1994 administrative decision, the RO denied 
the Veteran's petition to reopen a claim of service connection 
claim for a back disorder; the Veteran did not appeal.

3.  Evidence received since the September 1994 administrative 
decision, when considered by itself or in connection with 
evidence previously assembled is not so significant that it must 
be considered in order to fairly decide the merits of the claim 
and it is not new and material.


CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disorder that was incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

2.  A September 1994 administrative decision which denied a 
petition to reopen a claim of service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104 (2010).

3.  Evidence received subsequent to the September 1994 
administrative decision relating to the service connection claim 
for a back disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the error 
in the timing of notice").

The Board notes that the Veteran was apprised in accordance with 
the provisions of the VCAA in August 2001, July 2003, and July 
2006.  (Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the Veteran's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The July 2006 notification included the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the notification was not provided to the Veteran prior to the 
initial rating decision, the claims were properly readjudicated 
in a January 2008 supplemental statement of the case (SSOC), 
which followed the VCAA notifications.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  As noted, the RO 
provided a statement of the case (SOC) and SSOC reporting the 
results of its reviews of the issues on appeal and the text of 
the relevant portions of the VA regulations.
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the context of 
a Veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  Id.  If VA does not provide pre-adjudicative notice of 
any of element necessary to substantiate the claim, that the 
burden is on the claimant to show that prejudice resulted from a 
notice error, rather than on VA to rebut presumed prejudice.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  Although the 
VCAA notices are not compliant with Kent, the record reflects 
that the Veteran testified at his hearing with respect to the 
unsubstantiated elements and why the RO denied his claim.  
Additionally, the Veteran has not shown that any prejudice 
resulted from any notice error.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, SSA records, and Workman's 
Compensation records.  A report from the National Personnel 
Records Center (NPRC) March 2002 indicates that the Veteran's 
service treatment records (STRs) were among those thought to have 
been destroyed in a 1973 fire at NPRC.  In cases where records 
are lost or presumed lost, a heightened duty is imposed on the 
Board to consider the applicability of the benefit of the doubt 
doctrine, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  VA has no 
duty to inform or assist that was unmet.

The Board finds that a medical opinion on the question of service 
connection for a skin disorder is not required because opinions 
are only necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the Veteran has a current disability.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

The Board recognizes that the Veteran has not been afforded a VA 
examination regarding his petition to reopen.  However, an 
examination is not necessary if no new and material evidence has 
been received. 38 C.F.R. § 3.159(c)(4)(iii).  As explained below, 
the Veteran has not submitted new and material evidence here and 
therefore a VA examination was not required.


II.  The Merits of the Claims

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

The Veteran contends that he has a skin disorder that was 
incurred in service.  He contends that he was first treated for a 
rash while stationed in Fort Drum and that he continues to have 
recurring rashes.  

A July 2000 VA treatment record shows that the Veteran was seen 
for a rash on his legs.  A VA treatment record dated in February 
2002 lists a medication prescribed for a rash over his back and 
other medications consisting of topical creams, lotions, and 
salicylic acid/sulfur shampoo.  Post-service medical records 
beginning in 1975 and dated through 2006 fail to show the 
diagnosis of any skin disorder.  
The Veteran testified at his hearing in May 2006 that the last 
time he had a flare-up of his skin disorder was two years 
earlier.  He also testified that he was told by a dermatologist 
that he had seborrheic dermatitis.  

Here, there is no evidence showing a current skin disorder.  The 
Board acknowledges the Veteran's report of experiencing a rash in 
service that intermittently reoccurs to the present.  In this 
regard, a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Accordingly, the Veteran is competent to testify regarding onset 
and continuity of a skin disorder.  Additionally, in some 
instances, lay evidence may be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  Since there is no evidence to contradict the 
Veteran's reports of having a rash in service, the Board also 
finds the Veteran credible with regards to his assertions.  

However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, notwithstanding 
the Veteran's competent assertions regarding a continuity of 
symptomatology, the Veteran's assertions regarding a diagnosis of 
a disability have no probative value.  Although the Veteran 
reported that he was told by a dermatologist that he has 
seborrheic dermatitis, there is no medical evidence of record 
showing such a diagnosis.

In sum, there is no objective medical evidence of a diagnosed 
skin disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, the evidence must show that the 
veteran currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that shows 
a skin disorder.  Therefore, service connection must be denied.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a skin 
disorder is denied.  See 38 U.S.C.A §5107 (West 2002).

Petition to Reopen

The Veteran's claim for service connection for a back disorder 
was initially denied by the RO in March 1992, because there was 
no evidence other than the Veteran's unsupported assertions that 
established that a back injury was incurred in service.  A 
petition to reopen was denied in a September 1994 administration 
decision since no new and material evidence had been received; 
the Veteran did not appeal.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).  The Board notes that 38 C.F.R. § 3.156, which 
defined new and material evidence, was revised, effective August 
29, 2001.  66 Fed. Reg. 45,620- 30 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a).  It was revised again, effective 
October 6, 2006. 71 Fed. Reg. 52455-57 (Sept. 6, 2006).  Given 
the date of claim culminating in the instant appeal--March 2001--
the Board must apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.
The provisions of 38 C.F.R. § 3.156(a) (2001) define new and 
material evidence as evidence not previously submitted which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of a previously denied claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, new evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not merely cumulative of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, the last final denial was a September 1994 administrative 
decision.  (For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).)

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The relevant evidence of record at the time of the September 1994 
decision consisted of the Veteran's statements regarding injuring 
his back in service. 

The relevant evidence received since the September 1994 denial 
consists of VA treatment records dated through 2006, SSA and 
Workman's Compensation records, June 2006 statements from the 
Veteran's sisters and brother, and the Veteran's contentions, 
including his testimony at his May 2006 hearing.  The treatment 
records show that the Veteran has current back disorders.  His 
siblings' statements indicate that the Veteran complained of back 
pain and was treated for his pain while stationed at Fort Dix 
during service.  The Veteran contends that he injured his back 
while moving furniture at Fort Dix.  He contends that he was 
treated on many occasions in service for his back pain. 

The Veteran's voluminous SSA and Workman's Compensation records 
show that the Veteran injured his back at work in April 1975.  
The Board notes that none of the Veteran's medical records 
associated with his SSA and Workman's' Compensation claims 
contain any mention of an in-service back injury.  The Board 
notes that at his May 2006 hearing, the Veteran testified 
obtaining private treatment in the 1970s for his back that he 
contends was the result of an in-service injury.  The Board 
acknowledges that there are many treatment records dated in the 
1970s through the early 1980s showing treatment for, and 
diagnoses of, various back disorders, but the evidence is all 
related to the April 1975 at work injury.  As noted above, the 
Veteran's post-service medical records during the 1970s and 1980s 
are all related to a work injury and do not contain any 
information regarding a purported in-service injury.  

After reviewing the record, the Board finds that new and material 
evidence has not been received since the September 1994 decision.  
While the record contains evidence presented since the final 1994 
decision which is clearly new, in that it was not previously 
submitted to agency decision makers, it does not bear directly 
and substantially upon the specific matter under consideration, 
as it still fails to include essential elements of a successful 
service connection claim.  Specifically, the newly presented 
evidence still fails to reflect that the Veteran incurred a back 
injury in service.  Rather, the evidence indicates a post-service 
work injury in April 1975.

The Veteran's lay statements and contentions regarding an in-
service injury are essentially cumulative and redundant of 
contentions made prior to the September 1994 decision, and thus 
are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999).  Hence that evidence is not new and 
material.  The Board acknowledges the statements from the 
Veteran's sisters and brother regarding the Veteran reporting 
back pain and treatment during service.  Although the credibility 
of these statements is presumed, the Board finds that those 
statements by themselves or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of a previously 
denied claim.  Therefore, those statements are not material 
evidence to allow for the reopening of this claim.

Since September 1994, the file contains no new evidence which 
establishes that the Veteran incurred an in-service back injury.  
Largely, the new evidence establishes that the Veteran injured 
his back at work in 1975 and that his current disorders are 
related to the work injury.  

In summary, the evidence presented since the September 1994 
decision, when considered by itself or in connection with 
evidence previously assembled is not so significant that it must 
be considered in order to fairly decide the merits of the claim.  
Essentially, the Board finds that the evidence presented 
subsequent to the September 1994 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156 (2001), and 
provides no basis to reopen the Veteran's service connection 
claim for a back disorder.  38 U.S.C.A. § 5108.  Because the 
Veteran has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

Entitlement to service connection for a skin disorder, is denied.

New and material evidence not having been received, the service 
connection claim for a back disorder is not reopened and remains 
denied.



______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


